DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is not clear if “molding the metal powder or slurry in the electromagnetic field to the three-dimensional shape; molding the metal powder or slurry so as to have the three-dimensional shape after passing through the electromagnetic field or molding the metal powder or slurry to the three-dimensional shape and then applying the electric field thereto” requires one of three molding alternatives:
molding the metal powder or slurry in the electromagnetic field to the three-dimensional shape; 
molding the metal powder or slurry so as to have the three-dimensional shape after passing through the electromagnetic field or 
molding the metal powder or slurry to the three-dimensional shape and then applying the electric field thereto
or one of two molding alternatives:
molding the metal powder or slurry in the electromagnetic field to the three-dimensional shape; [implied and] molding the metal powder or slurry so as to 
molding the metal powder or slurry to the three-dimensional shape and then applying the electric field thereto
For the purposes of applying prior art to claim 2, the claim will be construed to require any one of the three alternatives as this is the interpretation suggested by paragraph [7] of the present disclosure, and it is the broadest alternative.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holcomb (US20120329659), cited in the IDS dated April 5, 2019.
Regarding claim 1, Holcomb discloses a 3D printing method ([0047], Figs. 3, 7). Holcomb discloses a step of applying an electromagnetic field (alternating magnetic field [0006-9]) to a three-dimensional shape [0047]. As Holcomb discloses layerwise application of the                         
                            
                                
                                    μ
                                
                                
                                    r
                                
                            
                        
                    ) of 600 ([0076-77], Table 1).
Regarding claim 2, Holcomb discloses molding the metal powder in the electromagnetic field to the three-dimensional shape [0047], [0060], which is one of the alternative present in present claim 2.
Regarding claim 3, Holcomb discloses that the cobalt (conductive metal) has a resistivity of                         
                            6.2
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    8
                                
                            
                        
                     Ohm-m (Table 1). As conductivity is the reciprocal of resistivity the cobalt disclosed by Holcomb has a conductivity of                         
                            1.61
                            ×
                            
                                
                                    10
                                
                                
                                    7
                                
                            
                            
                                
                                    Ohm
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    m
                                
                                
                                    -
                                    1
                                
                            
                            =
                            16.1
                        
                     MS/m (Table 1). Holcomb is silent on the temperature at which this conductivity measurement took place; however, a physical property is inseparable from the chemical composition of the material. See MPEP2112.01(II), and the present disclosure specifically identifies cobalt as a conductive metal meeting the claimed properties (paragraphs [13], [59], claim 4); therefore, cobalt would be expected to meet the claimed limitation of a conductive metal which attains the claimed conductivity at                         
                            20
                            °
                        
                    C, particularly given the resistivity Holcomb discloses (Table 1) which calculates to a conductivity of 16.1 MS/m (Table 1) at the temperature at which the resistivity and permeability were measured.
Regarding claim 4, Holcomb discloses the conductive metal is cobalt ([0076-77], Table 1).

Claim(s) 1-4, 8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20080282537), cited in the IDS dated April 5, 2021.
Regarding claims 1, 3, and 4, Lee discloses a 3D printing method (forming a wiring of a printed circuit board [0003], [0008], [0022], [0049]). Lee discloses a step of applying an electromagnetic field to a three-dimensional shape (induction heating of the base film on which the wiring pattern is formed [0022], [0049], [0057] Figs. 2-3) molded by using a slurry containing a metal powder (ink including metal nanoparticles [0022], [0026], [0049], [0053]).
Lee discloses that the metal nanoparticle may be iron or nickel [0025], [0054], thereby meeting the additional limitations of claim 4. Lee is silent on the relative magnetic permeability and the conductivity of the metal powder (nanoparticles); however, relative magnetic permeability and conductivity are material properties that are inseparable from the chemical composition of the material. See MPEP2112.01(II). When the claimed and prior art products are identical in structure or composition, or are produced by identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). The present disclosure identifies iron and nickel as examples of conductive metal which meet the claimed properties (paragraphs [13], [38], [47], [50], [53], instant claim 4). The nickel and iron disclosed by Lee [0025], [0054] would be expected to have the same properties as nickel and iron and therefore meet the limitation of a relative magnetic permeability of 90 or more (claim 1) and  a conductivity of 8 MS/m or more at 20°C (claim 3).
Regarding claim 2, Lee discloses molding the metal powder or slurry to the three-dimensional shape and then applying the electric field thereto (induction heating of the base film on which the wiring pattern is formed [0057], Fig. 2).

Regarding claim 12, Lee discloses electromagnetic field is formed by applying a current at a frequency in a range of 10 to 900 kHz [0027], preferably 100 to 700 kHz [0058]. The preferable range falls entirely within the claimed range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 5-6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holcomb (US20120329659) as applied to claim 1 above.
Regarding claim 5, Holcomb does not disclose a specific example in which the conductive metal powder concentration is within the claimed range, but Holcomb discloses that the heating method is specific to the composition and particle size distribution of the powdered material [0008], and Holcomb specifically shows that cobalt has a direct, measurable effect on the inductive heating process ([0082], Fig. 12b). Holcomb thereby establishes the heating efficacy of the process as a direct result as the concentration of the conductive metal powder; therefore, in view of Holcomb one of ordinary skill in the art would have arrived at a conductive metal concentration within the presently claimed range by obvious, routine optimization of the concentration for heating efficacy. See MPEP2144.05(II).
Regarding claim 6, Holcomb discloses particle (powder) sizes 50-100 µm [0054], 100 µm [0073], [0080], 1 µm [0082]. While Holcomb does not disclose the size of the Co particles in the embodiment relied upon to directly meet claim 1, considering all metal powder sizes disclosed by Holcomb are within the claimed range, it would have been obvious for one of ordinary skill in the art to use a metal powder, such that the powder size distribution, and thereby the diameter of 50% particle size distribution is within the ranges disclosed by Holcomb of 1 µm (1,000 nm) to 100 µm. 
Regarding claim 12, Holcomb discloses the electromagnetic field is formed by applying a current at a frequency of at least 100 Hz (claim 4). The range disclosed by Holcomb encompasses the claimed range. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).	

s 5-6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20080282537) as applied to claim 1 above.
Regarding claims 5 and 10, Lee does not disclose slurry (ink) composition for embodiments with nickel or iron, but Lee discloses that for embodiments with copper, the slurry (ink) contains 15 to 20 wt. % of the binder (organic) [0068], [0071], and Lee does not disclose the slurry (ink comprising any constituents other than the nanoparticles and organic. In view of the examples disclosed by Lee, it would have been obvious for one of ordinary skill in the art to form the slurry (ink) containing iron or nickel to have only 15-20 wt. % of the organic and the remainder as the nanoparticles. The entirety of this composition range meets claims 5 and 10.
Regarding claim 6, Lee discloses that the metal powder (nanoparticles) has a particle diameter from 1 to 500 nm [0026] which overlaps the claimed range for a particle diameter. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holcomb (US20120329659) as applied to claim 1 above and further in view of Benichou (US20160236372).
Holcomb discloses that heating efficiency depends on powder morphology [0005], [0072], but Holcomb is silent on the shape of the powder.
Benichou teaches material for use in a 3D printing process [0003]. Benichou teaches a mixture of particles of WC and Co [0012], [0103]. Benichou teaches that the metal powder is particles are, for example, spherical or substantially spherical or rounded [0058].
The example disclosed by Holcomb relied upon to meet the limitations of present claim 1 uses a powder mixture of WC and Co [0076-77]. Both Holcomb and Benichou teach additively manufacturing with a WC/Co mixture.
.

Claims 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20080282537) as applied to claims 1 and 8 above and further in view of Benichou (US20160236372).
Regarding claim 7, Lee is silent on the shape of the nanoparticles.
Benichou teaches a slurry (ink) intended for use in a 3D printing process [0003]. Benichou teaches that the slurry (ink) comprises conductive metal powder (Co metal particles [0061], [0064]), and organics [0076], [0089]. Benichou teaches that the metal powder is particles are, for example, spherical or substantially spherical or rounded [0058]. 
Both Lee and Benichou teach similar slurries (inks) comprising metal particles and organics for applying layers of metal particles to a surface.
It would have been necessary for the metal particles in the slurry (ink) disclosed by Lee to have some shape. It would have been obvious to one of ordinary skill in the art to select a spherical shape for the powder disclosed by Lee because Benichou teaches spherical shape as appropriate for metal powder in a similar slurry (ink for the a similar purpose.
Regarding claim 9, Lee discloses that the slurry (ink) comprises organic which would function as a binder to some extent [0056], [0068], [0071], but Lee is silent on the chemical identity of the organic within the slurry (ink).
Benichou teaches that binder is present within the slurry (ink) [0091-93]. Examples of binders which Benichou teaches include ethyl cellulose (ethyl is an alkyl group) (rheological agents may also serve as binders [0089]).

Regarding claim 10, Benichou teaches that the total weight fraction of inorganic particles is 40-60% by weight [0029] and that the binder is 0.1-30% by weight [0093]. In using the chemical binder in the slurry (ink) taught by Benichou, it would have been obvious to add binder in the proportions relative to the particles bound taught by Benichou of 0.1-30% binder to 40-60% particles bound. The proportions taught by Benichou calculate to 0.1 to 43 parts binder per 100 parts particle bound by weight, which overlaps the claimed range.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holcomb (US20120329659) as applied to claim 1 above and further in view of Zhang (CN102140599B).
Holcomb discloses that the electromagnetic field is formed by applying an alternating current [0009], [0059], but Holcomb does not disclose the value of the current.
Zhang teaches a process for producing a metal product by treating the metal under an electromagnetic field [0002], [0014-15]. In one embodiment Zhang teaches an alternating current of 10-1000A [0016]. 
Both Holcomb and Zhang teach forming metal products through applying an alternating current.
It would have been necessary for one of ordinary skill in the art to select a current for the alternating current in the process disclosed by Holcomb. In selecting a current, it would have been obvious for one of ordinary skill in the art to look to the art for guidance on appropriate currents. In looking to the art it would have been obvious for one of ordinary skill in the art to use the current values distraught by Zhang as an appropriate alternating current value for forming a metal product. The current values taught by Zhang encompass the claimed currents.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20080282537) as applied to claim 1 above and further in view of Zhang (CN102140599B).
Lee discloses that the electromagnetic field is formed by applying an alternating current [0045] but Lee does not disclose the value of the current.
Zhang teaches a process for producing a metal product by treating the metal under an electromagnetic field [0002], [0014-15]. In one embodiment Zhang teaches an alternating current of 10-1000A [0016]. 
Both Lee and Zhang teach forming metal products through applying an alternating current.
It would have been necessary for one of ordinary skill in the art to select a current for the alternating current in the process disclosed by Lee. In selecting a current, it would have been obvious for one of ordinary skill in the art to look to the art for guidance on appropriate currents. IN looking to the art it would have been obvious for one of ordinary skill in the art to use the current values distraught by Zhang as an appropriate alternating current value for forming a metal product. The current values taught by Zhang encompass the claimed currents.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4 and 12-13 of copending Application No. 16089864 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of sintering a green structure by applying an electromagnetic field meets the instantly claimed limitations of applying an electromagnetic field to a three-dimensional shape (instant claim 1) and molding the metal .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 and 8-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, and 12-13 of copending Application No. 16089191 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because reference application claim 1 applies an electromagnetic field to a structure (which must necessarily have some three-dimensional shape) molded by shaping a slurry meeting the limitations of the manipulative steps recited in instant claims 1 and 8. Reference application claims properties and parameters of instant claims 3-6 and 9-12 to overlapping or encompassing extent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20110020662 discloses applying an electromagnetic field to a three-dimensional shape comprising a conductive metal powder in order to sinter the shape.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736